DONAHUE, C. J.
Epitomized Opinion
Prosecution by the U. S. District Court, N. D. O. before Westenhaver, Judge. Error to reverse judgment of conviction of violating the Harrison Anti Narcotic Act.
A motion for a new trial was made in the district court, on the ground of newly discovered evidence, and over ruled and sentence imposed. A number of affidavits were filed in support of the motion. The Court of Appeals held,
.(1) A motion for a new trial is directed to the sound discretion of the court, and overruling it is not reviewable, except for an abuse of discretion. In view of the conflicting evidence, that of one affiant' being contradictory of his evidence at the trial in two- important particulars, and wholly inconsistent therewith, and in his affidavit and that of the others being contradicted by counter affidavits, it cannot be said that the action of the trial court in overruling the motion for a new trial was an abuse of discretion.
(2) The queston of the sufficiency of evidence is not presented by the record, but, if it were, it is clear that the verdict of guilty is sustained by substantial evidence, sufficient to furnish the certainty required in a •criminal ease. Judgement of district court affirmed.